MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any
                                                                                  Nov 05 2020, 8:56 am
court except for the purpose of establishing
the defense of res judicata, collateral                                               CLERK
                                                                                  Indiana Supreme Court
estoppel, or the law of the case.                                                    Court of Appeals
                                                                                       and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
G. Allen Lidy                                            Curtis T. Hill, Jr.
Lidy Law, PC                                             Attorney General of Indiana
Mooresville, Indiana
                                                         Monika Prekopa Talbot
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         November 5, 2020
of the Parent-Child Relationship                         Court of Appeals Case No.
of K.A. (Minor Child) and B.A.                           20A-JT-812
(Father);                                                Appeal from the Morgan Circuit
B.A. (Father),                                           Court
                                                         The Honorable Matthew Hanson,
Appellant-Respondent,
                                                         Judge
        v.                                               Trial Court Cause No.
                                                         55C01-1909-JT-349
The Indiana Department of
Child Services (DCS),
Appellee-Petitioner



May, Judge.

Court of Appeals of Indiana | Memorandum Decision 20A-JT-812 | November 5, 2020           Page 1 of 25
[1]   B.A. (“Father”) appeals the involuntary termination of his parental rights to

      K.A. (“Child”). Father challenges a number of the trial court’s findings, and he

      also argues that the trial court’s findings do not support its conclusions that the

      conditions that led to Child’s removal would not be remedied and that the

      continuation of the Father-Child relationship would pose a threat to Child’s

      well-being. We affirm.



                            Facts and Procedural History                                 1




[2]   Child was born to J.G. (“Mother”) on August 28, 2018. Child tested positive

      for “THC, fentanyl, codeine, Tramadol, and morphine” at birth. (App. Vol. II

      at 44.) Mother admitted using heroin and cocaine in the past. She also told the

      Department of Child Services (“DCS”) that she used unprescribed Percocet and

      marijuana while pregnant. Father, who was required to wear an ankle bracelet

      “due to possession charges[,]” was found “in the hospital cafeteria vomiting

      with a syringe in his arm” and was treated at the hospital for an accidental

      overdose. (Id.) After he was treated, police arrested Father because they found

      his drug paraphernalia in Mother’s hospital room.

[3]   On August 29, 2018, DCS removed Child from Parents’ care and placed Child

      with a foster family. At some point shortly thereafter, DCS placed Child with

      his paternal grandmother. On August 31, 2018, DCS filed a petition alleging




      1
       We remind Father’s counsel that Indiana Appellate Rule 46(A)(6)(c) requires the Statement of Facts be in
      narrative form.

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-812 | November 5, 2020                Page 2 of 25
      Child was a Child in Need of Services (“CHINS”) based on Parents’ drug use

      and Father’s incarceration. On October 1, 2018, Mother and Father admitted

      Child was a CHINS and the trial court adjudicated Child as such. From

      September 20, 2018, to October 29, 2018, Father was enrolled in a substance

      abuse treatment program in Florida. Father failed to appear for a hearing in

      one of his criminal cases on October 22, 2018, and the criminal court issued a

      warrant for his arrest.

[4]   On December 12, 2018, the trial court held its dispositional hearing. Father did

      not appear. At some point in the winter of 2018, Father returned to Florida to

      participate in substance abuse treatment, but he left the program after testing

      positive for illegal drugs. On January 31 or February 1, 2019, Mother died of a

      drug overdose. On February 2, 2019, police arrested Father on a bench warrant

      from the possession case stemming from Father’s heroin use at the hospital

      during Child’s birth on February 2, 2019. On February 4, 2019, Father pled

      guilty to Level 6 felony unlawful use of a syringe. The criminal court sentenced

      him to 365 days in home detention.

[5]   On March 13, 2019, the trial court held a review hearing and removed Child

      from the Child’s placement with paternal grandmother because “there were

      several issues with the placement (paternal grandmother) surrounding

      [Mother’s] life support issues, comments to social workers at the hospital,

      visitations that were permitted with various non-approved people and/or the

      parents, and other issues[.]” (Id. at 23.) DCS then placed Child with maternal

      grandmother. On March 13, 2019, the trial court entered its dispositional

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-812 | November 5, 2020   Page 3 of 25
      order, requiring Father to, among other things: contact DCS, notify DCS of a

      change in address or employment, notify DCS of any new criminal charges,

      allow DCS to make unannounced visits to Father’s residence, participate in all

      recommended services, maintain safe and appropriate housing, secure and

      maintain stable employment, refrain from using illegal drugs or alcohol, submit

      to random drug screens, complete a parenting assessment, and attend all

      scheduled visits with Child. On April 1, 2019, DCS placed Child with maternal

      aunt, where he has remained for the pendency of these proceedings.

[6]   After the trial court’s dispositional order in the CHINS case, Father completed

      his substance abuse evaluation and enrolled in the Fatherhood Engagement

      program as ordered by the trial court. From March 13 until May 28, 2019,

      Father participated in two supervised visits with Child per week. On March 13

      and April 8, 2019, Father tested negative for illegal drugs. He tested positive for

      THC, morphine, and fentanyl on May 6, 2019, and for morphine and fentanyl

      on May 20, 2019.

[7]   From May 28 through October 4, 2019, Father was in and out of jail for various

      violations of his home detention placement. At some point in those four

      months, Father left Indiana without the permission of DCS or his probation

      officer, reportedly to engage in substance abuse treatment services in Florida.

      On June 18, 2019, the trial court suspended Father’s supervised visits with

      Child. Because Father was non-compliant with services, on August 15, 2019,

      the trial court changed Child’s permanency plan from reunification to adoption.

      On September 11, 2019, DCS filed its petition to terminate Father’s parental

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-812 | November 5, 2020   Page 4 of 25
       rights to Child. After his release from incarceration on October 4, 2019, Father

       began to re-engage in services such as substance abuse treatment and the

       Father’s Engagement program.

[8]    In November 2019, Father began group therapy sessions to address substance

       abuse and parenting skills. The service provider suggested Father participate in

       a recovery process group prior to the substance abuse and parenting skills group

       sessions because Father tested positive for illegal drugs. Father did not return to

       the service provider for the recovery group, substance abuse group, or the

       parenting group. On November 4, 2019, he tested positive for THC and

       cocaine. Father continued his participation with Fatherhood Engagement. On

       November 21, 2019, Father tested positive for THC and cocaine. Father did

       not complete some requested screens in December 2019. Father did not

       complete some of the requested screens in January 2020.

[9]    The trial court held fact-finding hearings on DCS’s termination petition on

       February 27 and March 4, 2020. On March 8, 2020, the trial court entered its

       order terminating Father’s parental rights to Child.



                                  Discussion and Decision
[10]   We review termination of parental rights with great deference. In re K.S., 750

       N.E.2d 832, 836 (Ind. Ct. App. 2001). We will not reweigh evidence or judge

       the credibility of witnesses. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App.

       2004), trans. denied. Instead, we consider only the evidence and reasonable


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-812 | November 5, 2020   Page 5 of 25
       inferences most favorable to the judgment. Id. In deference to the juvenile

       court’s unique position to assess the evidence, we will set aside a judgment

       terminating a parent-child relationship only if it is clearly erroneous. In re L.S.,

       717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied, cert. denied 534 U.S.

       1161 (2002).

[11]   “The traditional right of parents to establish a home and raise their children is

       protected by the Fourteenth Amendment of the United States Constitution.” In

       re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. A juvenile court

       must subordinate the interests of the parents to those of the child, however,

       when evaluating the circumstances surrounding a termination. In re K.S., 750

       N.E.2d at 837. The right to raise one’s own child should not be terminated

       solely because there is a better home available for the child, id., but parental

       rights may be terminated when a parent is unable or unwilling to meet his or

       her parental responsibilities. Id. at 836.


[12]   To terminate a parent-child relationship in Indiana, DCS must allege and

       prove:

                (A)    that one (1) of the following is true:
                       (i)    The child has been removed from the parent for at
                              least six (6) months under a dispositional decree.
                       (ii)   A court has entered a finding under IC 31-34-21-5.6
                              that reasonable efforts for family preservation or
                              reunification are not required, including a
                              description of the court’s finding, the date of the
                              finding, and the manner in which the finding was
                              made.
                       (iii) The child has been removed from the parent and
                              has been under the supervision of a county office of

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-812 | November 5, 2020   Page 6 of 25
                              family and children or probation department for at
                              least fifteen (15) months of the most recent twenty-
                              two (22) months, beginning with the date the child
                              is removed from the home as a result of the child
                              being alleged to be a child in need of services or a
                              delinquent child;
               (B)     that one (1) of the following is true:
                       (i)    There is a reasonable probability that the conditions
                              that resulted in the child’s removal or the reasons
                              for placement outside the home of the parents will
                              not be remedied.
                       (ii)   There is a reasonable probability that the
                              continuation of the parent-child relationship poses a
                              threat to the well-being of the child.
                       (iii) The child has, on two (2) separate occasions, been
                              adjudicated a child in need of services;
               (C)     that termination is in the best interests of the child; and
               (D)     that there is a satisfactory plan for the care and treatment
                       of the child.


       Ind. Code § 31-35-2-4(b)(2). DCS must provide clear and convincing proof of

       these allegations. In re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009), reh’g denied.

       “[I]f the State fails to prove any one of these statutory elements, then it is not

       entitled to a judgment terminating parental rights.” Id. at 1261. Because

       parents have a constitutionally protected right to establish a home and raise

       their children, the State “must strictly comply with the statute terminating

       parental rights.” Platz v. Elkhart Cty. Dep’t of Pub. Welfare, 631 N.E.2d 16, 18

       (Ind. Ct. App. 1994).


                                       1. Challenged Findings
[13]   When, as here, a judgment contains specific findings of fact and conclusions

       thereon, we apply a two-tiered standard of review. Bester v. Lake Cty. Office of


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-812 | November 5, 2020   Page 7 of 25
       Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). We determine whether the

       evidence supports the findings and whether the findings support the judgment.

       Id. “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). If the evidence and inferences support the juvenile court’s

       decision, we must affirm. In re L.S., 717 N.E.2d at 208. Unchallenged findings

       “must be accepted as correct.” Madlem v. Arko, 592 N.E.2d 686, 687 (Ind.

       1992). Father challenges a number of the trial court’s findings.


                            A. Findings Regarding Father’s Drug Screens

[14]   Father challenges five findings regarding the drugs screens required of him as

       part of the trial court’s dispositional order. Regarding the outcomes of his drug

       screens, Father challenges the following findings:

               121. That [Father] missed several drug tests in October, which
               were deemed positive, failed two others and passed two others.


                                                    *****


               140. That on both 12/11 and 12/17 [Father] had positive drug
               screens for THC and simply failed to show up for any other
               screens.


                                                    *****


               143. That [Father] had positive drug screens on 1/14 for
               Cocaine and THC, on 1/20 for THC and on 1/23. [Father]
               failed all other screens for simply not showing up and was
               negative for the two he did appear for.
       Court of Appeals of Indiana | Memorandum Decision 20A-JT-812 | November 5, 2020   Page 8 of 25
               144. That [Father] was negative for drugs on the two screens he
               took in February of 2020.


       (App. Vol. II at 29-31.) Father contends these findings are not supported by

       evidence in the record.

[15]   Regarding Father missing drug screens, the family case manager testified Father

       missed drug screens, but she did not give any specific dates that those screens

       were missed. (See Tr. Vol. II at 12) (when asked if Father missed drug screens,

       family case manager answered in the affirmative). DCS concedes “[i]t is

       unclear from the record where the trial court obtained this information[.]” (Br.

       of Appellee at 20.) Nevertheless, there were several other unchallenged findings

       regarding Father’s drug use.

[16]   Father does not challenge the following findings regarding his drug use:

               8. That the main reasons for filing [the CHINS] petition were
               based upon drugs found in [Child’s] system at birth and both
               parents’ use of illegal substances.


               9. That in addition to these issues, at the hospital where [Child]
               was born, [Father] had an overdose on drugs and eventually
               ended up in Marion County Jail.


                                                    *****


               15. That a hearing [on the CHINS petition] was held on
               September 21, 2018 at which [Father] did not appear as he had
               apparently been released from jail and had flown to Florida to
               seek drug treatment.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-812 | November 5, 2020   Page 9 of 25
                                             *****


        18. That [Father] filed an affidavit admitting he was father of the
        [Child], and that he had drug issues and could not care for
        [Child] due to being out of state in treatment.


                                             *****


        59. That it was indicated at one visit [with Child] that the
        provider believed that [Father] showed signs of intoxication and
        other providers surmised [Father] may have relapsed.


                                             *****


        61. That [Father] had two positive drug screens on May 6, 2019
        for THC, Morphine and Fentanyl and again on May 29, 2019 for
        Morphine and Fentanyl, and he cancelled a meeting with the
        FCM [family case manager] when she was to meet with him
        about the screens.


        62. That by text [Father] admitted to relapsing.


                                             *****


        77. That [at a review hearing on June 18, 2019, during which
        Father did not appear, but was represented by counsel] the
        parties discussed [Father’s] whereabouts, concerns for his lack of
        progress on any of the recommendations from this case and the
        CASA [court-appointed special advocate] raised concerns about
        [Father’s] recent visits where she believed he was clearly under
        the influence of drugs.




Court of Appeals of Indiana | Memorandum Decision 20A-JT-812 | November 5, 2020   Page 10 of 25
        78. That these worrisome visits preceded [Father’s] return to the
        Florida drug treatment facility so it is not a far stretch to find that
        CASA’s concerns and beliefs were likely true in regards with [sic]
        [Father] being under the influence of drugs at the visits.


        79. That showing up high to visits is a clear and apparent danger
        to [Child].


                                             *****


        97. That during the month of July [2019] [Father] also avoided
        taking drug screens.


                                             *****


        122. That on November 4, 2019 [Father’s] drug test was positive
        for THC and Cocaine.


                                             *****


        136. That [Father,] the FCM and others testified that [Father]
        was confronted in November of 2019 with having to drop his
        IOP [intensive outpatient program] class to attend an “active
        users” group until he could get clean, and only then return to the
        IOP class.


                                             *****


        163. That this case began just two (2) days after [Child’s] birth
        when [Child] was born drug positive and [Father] was arrested
        and overdosed on drugs.


                                             *****

Court of Appeals of Indiana | Memorandum Decision 20A-JT-812 | November 5, 2020   Page 11 of 25
         171. Here, however, [Father] was discovered high in the hospital
         cafeteria, admitted to throwing a needle and spoon with heroin
         into the bushes and was clearly overdosing on drugs.


         172. Therefore, it became apparent quite early in this case that
         [Father] has a serious drug issue that needed to be addressed.


                                                *****


         184. That over the next several months [Father] did eventually
         complete an assessment, did none of the recommended drug
         services thereafter, and was eventually back using drugs in the
         late spring of 2019.


                                                *****


         194. That within a matter of days or [sic] reengaging in services
         [in Fall 2019], however, [Father] failed two (2) more drug tests.


                                                *****


         196. That on November 21, 2019 [Father] had a positive test for
         THC, Cocaine, BZE and EME.[ 2]


                                                *****




2
 Donna McCoy, the certified toxicologist from the laboratory that processed Father’s drug screens, testified
BZE is “benzoylecgonine . . . a metabolite of cocaine” and EME is “ecgonine methyl ester . . . which is
another metabolite of cocaine[.]” (Tr. Vol. II at 75.)

Court of Appeals of Indiana | Memorandum Decision 20A-JT-812 | November 5, 2020                 Page 12 of 25
               202. Likewise, [Father] claimed he has been drug free despite
               simply skipping out on almost all of the drug tests from
               November to the date of the termination hearing.


                                                    *****


               212. That in whole, it is clear that [Father] continues to use
               drugs and has an ongoing drug abuse issue.


       (Id. at 21-36.) As there are multiple unchallenged findings documenting

       Father’s drug abuse issues, any trial court error created by including findings

       121, 140, 143, and 144 was harmless. See Lasater v. Lasater, 809 N.E.2d 380,

       397 (Ind. Ct. App. 2004) (“To the extent that the judgment is based on

       erroneous findings, those findings are superfluous and are not fatal to the

       judgment if the remaining valid findings and conclusions support the

       judgment.”).

[17]   Additionally, Father contends Finding 123, which pertains to his drug use, is

       not supported by evidence. Finding 123 states: “That [Father] had previously

       admitted to the case worker using several weeks prior to this test [on November

       4, 2019].” (App. Vol. II at 29.) However, the family case manager testified

       Father indicated to her “[d]uring the team meeting in November” that he “does

       have a problem and does need help.” (Tr. Vol. II at 115.) Father’s argument is

       an invitation for us to reweigh the evidence and judge the credibility of

       witnesses, which we cannot do. See In re D.D., 804 N.E.2d at 265 (appellate

       court cannot reweigh evidence or judge the credibility of witnesses). Finding

       123 is supported by the evidence.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-812 | November 5, 2020   Page 13 of 25
                     B. Findings Regarding Father’s Participation in Services

[18]   Father contends two of the court’s findings are “directly in conflict[.]” (Br. of

       Appellant at 20.) He points to Finding 139, which states, “That in December

       the case worker attempted to engage [Father] in all of the services he was

       supposed to [be] working [on] but he otherwise did not engage,” (App. Vol. II

       at 30), and Finding 138, which states, “that in December [Father] did become

       engaged with Fatherhood Engagement.” (Id.) He also asserts the evidence

       does not support the finding that his case worker attempted to engage him in

       December 2019 because she testified that she had only communicated with

       Father “thru [sic] text messaging and phone calls.” (Tr. Vol. II at 129.)

[19]   Additionally, with regard to visitation, Father challenges Finding 191, which

       states “[t]hat [Father’s] visitations were suspended completely in June of 2019

       until he could show three (3) months of clean screens and reengage in services.”

       (App. Vol. II at 34.) Father does not argue the record fails to support this

       finding, but instead argues the trial court’s order suspending Father’s visitation

       did not include the requirement that he produce three months of negative drug

       screens and reengage in services.

[20]   As an initial matter, Father’s arguments are invitations for us to reweigh the

       evidence and judge the credibility of witnesses, which we cannot do. See In re

       D.D., 804 N.E.2d at 265 (appellate court cannot reweigh evidence or judge the

       credibility of witnesses). Further, “under Indiana law, even a complete failure

       to provide services cannot serve as a basis to attack the termination of parental

       rights[,]” Stone v. Daviess Cty. Div. of Children & Family Servs., 656 N.E.2d 824,
       Court of Appeals of Indiana | Memorandum Decision 20A-JT-812 | November 5, 2020   Page 14 of 25
       830 (Ind. Ct. App. 1995), trans. denied, and it is well settled that “a parent may

       not sit idly by without asserting a need or desire for services and then

       successfully argue that he was denied services to assist him with his parenting.”

       In re B.D.J., 728 N.E.2d 195, 201 (Ind. Ct. App. 2000). Thus, Father’s

       arguments regarding the trial court’s findings about the services, visitation, and

       communication during these proceedings fail.


                               C. Findings Regarding Court Proceedings

[21]   Father challenges a number of findings pertaining to the court proceedings,

       specifically:

               114. That while the court could have perhaps defaulted [Father]
               on the entire hearing, the court chose instead to keep [Father’s]
               denial [of DCS’s petition to terminate his parental rights] in place
               and set up a fact-finding hearing.


               115. This particular fact finding was set since [Father] had
               clearly caused delay and had not even appeared at the November
               12, 2019 hearing to inform the court of the progress of his search
               for counsel.


                                                    *****


               152. This denial [of Father’s motion to continue] was based on
               the fact that this matter had often been delayed by [Father’s]
               actions throughout this case and even once new counsel was
               finally hired after the start of the termination hearing, just a few
               days before the main hearing, [Father] fired and hired another
               new counsel.



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-812 | November 5, 2020   Page 15 of 25
               153. Simply put, this case had been delayed enough and due to
               timelines and consideration for permanency, and through the
               review hearings the court was aware [Father] was not
               participating in any services anyway making a continuance
               request seem more [like] another tactic to delay/stall the hearing.


       (App. Vol. II at 29, 31.) Father contends Findings 114 and 115 indicate the trial

       court’s “predilection to find against [Father].” (Br. of Appellant at 16.)

       Similarly, he argues Findings 152 and 153 are further examples of the “the

       procedure [the trial court] used in ramming this [termination of parental rights

       petition] through to conclusion [which] strikes at the heart of essential fairness

       in the litigation process.” (Id. at 24.)


[22]   The record indicates Father refused court-appointed counsel after DCS filed its

       petition to terminate his parental rights, did not hire private counsel for two

       months, and then changed counsel again before the termination fact-finding

       hearing. During the termination proceedings, Father was participating in

       Fatherhood Engagement, but was not consistently engaged with any other

       service, including those to address his substance abuse problem. Father’s

       arguments are invitations for us to reweigh evidence and judge the credibility of

       witnesses, which we cannot do. See In re D.D., 804 N.E.2d at 265 (appellate

       court cannot reweigh evidence or judge the credibility of witnesses). Further,

       Father has not indicated how the trial court’s characterization of the

       proceedings before it affected his substantial rights, and thus any error in their

       inclusion was harmless. See Indiana Appellate Rule 66(A) (harmless error



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-812 | November 5, 2020   Page 16 of 25
       occurs when, in light of all of the evidence in the case, the error is sufficiently

       minor so as not to affect the substantial rights of a party).


                                      D. Other Challenged Findings

[23]   Father challenges Finding 190, which states in relevant part, that he was

       released from jail on October 28, 2019. He also challenges Finding 233, which

       states in relevant part that he was released from jail on September 4, 2019. The

       parties do not dispute that Father was released from jail on October 4, 2019.

       However, these two clerical errors are harmless because the correct date Father

       was released from jail is stated multiple times elsewhere in the order. See S.M.

       v. Elkhart Cty. Ofc. of Family & Children, 706 N.E.2d 596, 598 (Ind. Ct. App.

       1999) (“When a trial judge makes an erroneous fact finding that is superfluous

       to the judgement the error does not warrant reversal.”).

[24]   Father also argues Finding 178, which states “[t]hat within days of arriving at

       the [rehabilitation] facility [in Florida] [Father] spoke about the corruption of

       the Indiana DCS system, how his mother was attempting to gain custody of his

       son[,]” (App. Vol. II at 33), is not supported by the evidence. He maintains the

       record indicates, “[c]lient informed therapist that his mother feels that she will

       be able to gain custody of his son soon and that the system up in Indiana is

       corrupt” (State’s Ex. Vol. II at 84), “39 days after he was admitted” (Br. of

       Appellant at 24), not “within days” of his admission at the Florida

       rehabilitation facility. Father’s arguments are invitations for us to reweigh

       evidence and judge the credibility of witnesses, which we cannot do. See In re

       D.D., 804 N.E.2d at 265 (appellate court cannot reweigh evidence or judge the
       Court of Appeals of Indiana | Memorandum Decision 20A-JT-812 | November 5, 2020   Page 17 of 25
       credibility of witnesses). Further, even if the characterization of the time frame

       in which Father expressed his displeasure with DCS is incorrect, that error does

       not warrant reversal. See S.M., 706 N.E.2d at 598 (“When a trial judge makes

       an erroneous fact finding that is superfluous to the judgement the error does not

       warrant reversal.”).

[25]   Finally, Father challenges a number of findings that are conclusory in nature:

               204. That as is clearly evident to anyone reviewing the history of
               this case [Father] refuses to accept any path to redemption other
               than his own.


               205. That from the very start of this case [Father] has always
               taken his own steps, [has] refused the aid of those trying to help
               him, and has refused to maintain sobriety for any long period of
               time.


               206. While some could say that putting yourself into [a] rehab
               facility back in the fall of 2018 was a positive step, the rehab did
               not hold, [Father] skipped out on his criminal case which
               resulted in a warrant and [Father] has refused to let anyone in
               Indiana assist him with his drug use.


                                                    *****


               213. Likewise, it is clear that [Father] refuses to get the help he
               needs to overcome this addiction and will not seek out this help
               as it has awaited him since the case started.


               214. It is clear beyond a reasonable doubt that there is a
               reasonable probability that [Father] has not and will not remedy
               the drug issues he has faced for over ten years of his life.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-812 | November 5, 2020   Page 18 of 25
                                                    *****


               241. Instead [Father] did his own thing, thumbed his nose at the
               system and the state, and this criminal behavior is one that has
               been in play for most of his life and continues to this day.


                                                    *****


               269. [Father] lacks any ability to care for or provide for [Child]
               as he has not done so consistently while under the dictates of this
               case.


       (App. Vol. II at 35-40.) Father contends these findings are irrelevant and

       conclusory in nature, and that they change the standard under which Father

       may be reunified with Child from whether Father may remedy the situation

       which resulted in Child’s removal to whether Father can be “redeemed.” (Br.

       of Appellant at 27.) Father also argues “there is no requirement that the only

       path to remedying the situation is through DCS intervention.” (Id.) Further,

       regarding Finding 269, Father asserts that the trial court’s finding attempts to

       impose a new standard, “to wit: Because the child has been removed from the

       Appellant the entire time the case was pending, then termination must occur

       because the Appellant could not provide care and custody for the child during

       the case.” (Id. at 30.)


[26]   Father’s entire appellate argument, but especially the portion regarding the

       conclusory findings, meanders and nitpicks at language in the findings that has

       absolutely no relevance. He cites very few cases, and those cases he cites are

       often not on point or properly cited. At best, Father’s arguments regarding the
       Court of Appeals of Indiana | Memorandum Decision 20A-JT-812 | November 5, 2020   Page 19 of 25
       trial court’s conclusory findings are invitations for us to reweigh the evidence or

       judge the credibility of witnesses, which we cannot do. See In re D.D., 804

       N.E.2d at 265 (appellate court cannot reweigh evidence or judge the credibility

       of witnesses). At worst, they lack cogency and are waived for our review. See

       In re B.R., 875 N.E.2d 369, 373 (Ind. Ct. App. 2007) (waiving argument for lack

       of cogency), trans. denied. Nevertheless, we hold the trial court did not err in

       making these findings as they are supported by the record as discussed supra.


       2. Conditions Under Which Child Was Removed Would Not
                            Be Remedied
[27]   The trial court found the conditions that resulted in Child’s removal would not

       be remedied. In making such a determination, a trial court must judge a

       parent’s fitness to care for his child at the time of the termination hearing,

       taking into consideration evidence of changed conditions. In re J.T., 742

       N.E.2d 509, 512 (Ind. Ct. App. 2001), trans. denied. It must evaluate the

       parent’s habitual patterns of conduct to determine whether there is a substantial

       probability of future neglect or deprivation. Id. Pursuant to this rule, courts

       have properly considered evidence of a parent’s prior criminal history, drug and

       alcohol abuse, history of neglect, failure to provide support, and lack of

       adequate housing and employment. A.F. v. Marion Cty. Office of Family &

       Children, 762 N.E.2d 1244, 1251 (Ind. Ct. App. 2002), trans. denied.


[28]   The trial court may also properly consider, as evidence of whether conditions

       will be remedied, the services offered to the parent by DCS and the parent’s

       response to those services. Id. A trial court need not wait until a child is
       Court of Appeals of Indiana | Memorandum Decision 20A-JT-812 | November 5, 2020   Page 20 of 25
       irreversibly influenced by a deficient lifestyle such that his or her physical,

       mental, and social growth are permanently impaired before terminating the

       parent-child relationship. In re E.S., 762 N.E.2d 1287, 1290 (Ind. Ct. App.

       2002). Father argues the trial court’s conclusion that the conditions that

       resulted in Child’s removal would not be remedied was “not reliable” “based

       upon . . . the evidence actually introduced at the TPR Trial.” (Br. of Appellant

       at 30.)

[29]   The trial court entered a plethora of unchallenged findings that support its

       conclusion that the conditions that resulted in Child’s removal would not be

       remedied, including:

                 95. The DCS caseworker quite accurately points out in the
                 report that [Father] has continued to make excuses, essentially
                 lie, and continue to put off any work towards services in this
                 case.


                 96. The DCS caseworker reset several meeting times at
                 [Father’s] requests, however he most often did not show up for
                 those meetings.


                                                    *****


                 98. That in July [2019] [Father] began to accuse the caseworker
                 and others involved of lying and essentially making up things
                 about him.


                                                    *****




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-812 | November 5, 2020   Page 21 of 25
        135. That at the end of November [2019] [Father] ceased all
        services with Centerstone [the service provider for substance
        abuse rehabilitation services].


        136. That [Father], the FCM and others testified that [Father]
        was confronted in November of 2019 with having to drop his
        IOP [Intensive Outpatient] class to attend an “active users”
        group until he could get clean, and only then return to the IOP
        class.


                                             *****


        141. In January [2020] [Father] continued to work with
        fatherhood engagement, however since he was not seeing
        [Child], the meetings focused more on support and advice during
        the pending termination proceedings.


                                             *****


        157. Initially it should be stated that at no time in [Child’s] life
        has he ever lived with [Father].


                                             *****


        177. Father admitted to the [Florida rehabilitation] facility that
        he had been abusing drugs since age 16, was willing and ready to
        change, was willing to get involved in the 12 step programs and
        find sponsors, admitted to a long history of legal troubles and
        violence, and had clear control issues.


                                             *****




Court of Appeals of Indiana | Memorandum Decision 20A-JT-812 | November 5, 2020   Page 22 of 25
        180. It should be noted this [Florida rehabilitation] facility was
        not approved for services by the DCS and until late December
        [2018] the DCS did not even know where [Father] was located
        while in Florida.


                                             *****


        209. That [Father] has refused to utilize any consistent treatment
        or help from the DCS to overcome his drug addiction which is as
        prevalent today as it was when this case started.


                                             *****


        215. Second, [Father] has issues with criminal activity.


                                             *****


        237. That this case started with criminal behaviors and such
        behaviors have continued over the life of this case.


        238. That [Father] showed a complete inability to tackle his legal
        issues, chose to remove himself from the state on two occasions
        knowing he was not to leave, and continued to violate the simple
        dictates placed upon him by community corrections without
        regard for the rules.


        239. That [Father] admitted to a long history of criminal
        behaviors and although this most recent criminal charge in
        Marion County is just one of several, the behaviors by [Father]
        show a complete disregard for authority or the law.


        240. That [Father] was given chance after chance, perhaps even
        more chances than this court has ever seen in a criminal case, to

Court of Appeals of Indiana | Memorandum Decision 20A-JT-812 | November 5, 2020   Page 23 of 25
         get out on the streets, seek help and find a direction other than a
         criminal one.


                                                  *****


         249. Overall, however, it is clear [Father] lacks any real stability
         and has not had an ability to have a home or hold a job over the
         duration of this case and up until months after the termination
         case was filed.


         250. That despite this recent alleged stability at home and work,
         [Father] has refused to return to any of the DCS services
         available to him to fix all of the issues in his life.


                                                  *****


         256. Whether due to a complete lack of maturity, being
         emboldened by others that did not insist [Father] get a home, job
         or treatment, or by simply not having a care [sic] to see the real
         dangers here, [Father] cannot seem to remedy his complete lack
         of stability and ability to care for himself, let alone a young child.


(App. Vol. II at 27-39.) The trial court’s unchallenged findings about Father’s

drug use, noncompliance with services, criminal behavior, and lack of stability

are sufficient to support its conclusion that the conditions that resulted in

Child’s removal would not be remedied. 3 See In re G.M., 71 N.E.3d 898, 908




3
  Father also argues the trial court’s findings do not support its conclusion that the continuation of the parent-
child relationship posed a threat to the well-being of Child. However, as the trial court’s findings supported
its conclusion that the conditions under which Child was removed would not be remedied, we need not
address that argument. See In re L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999) (because statute written in

Court of Appeals of Indiana | Memorandum Decision 20A-JT-812 | November 5, 2020                     Page 24 of 25
       (Ind. Ct. App. 2017) (affirming the trial court’s conclusion that the conditions

       under which child was removed from mother’s care would not be remedied

       based on mother’s continued drug use and noncompliance with services).



                                                    Conclusion
[30]   With the exception of Findings 121, 140, 143, and 144, the findings Father

       challenges were supported by evidence, the findings were superfluous, or his

       challenge thereto was waived. Regarding Findings 121, 140, 143, and 144, the

       trial court’s inclusion of findings not seemingly supported by evidence was

       harmless because there existed several other unchallenged findings to

       demonstrate Father’s drug use. Additionally, the trial court’s findings support

       its conclusion that the conditions that resulted in Child’s removal would not be

       remedied. Accordingly, we affirm the involuntary termination of Father’s

       parental rights to Child.

[31]   Affirmed.

       Riley, J., and Altice, J., concur.




       disjunctive, court needs to find only one requirement to terminate parental rights), reh’g denied, trans. denied,
       cert. denied 534 U.S. 1161 (2002).

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-812 | November 5, 2020                      Page 25 of 25